                            IN THE UNITED STATES DISTRICT COURT
                               NORTHERN DISTRICT OF ILLINOIS

CHRISTOPHER MOEHRL, MICHAEL
COLE, STEVE DARNELL, VALERIE
NAGER, JACK RAMEY, SAWBILL
STRATEGIC, INC., DANIEL UMPA,
and JANE RUH, on behalf of himself
and all others similarly situated,
                                                           Case No. 1:19-cv-01610 and
        Plaintiffs,                                        Case No. 1:19-cv-02544

v.
                                                           Judge Andrea R. Wood
THE NATIONAL ASSOCIATION OF
REALTORS, REALOGY HOLDINGS                                 Magistrate Judge M. David Weisman
CORP., HOMESERVICES OF
AMERICA, INC., BHH AFFILIATES,
LLC, THE LONG & FOSTER
COMPANIES, INC., RE/MAX, LLC,
and KELLER WILLIAMS REALTY,
INC.,

        Defendants.


                               DEFENDANT RE/MAX LLC’S
                      LOCAL RULE 3.2 NOTIFICATION AS TO AFFILIATES

             Defendant RE/MAX, LLC, through the undersigned counsel and pursuant to Fed. R. Civ.

     P. 7.1 and Local Rule 3.2, hereby discloses the following:

             RE/MAX, LLC is a limited liability company organized under the laws of Delaware, is

     not a publicly held corporation or other publicly held entity, and has no publicly held corporation

     or other publicly held entity that holds 5% or more of its stock.

             RE/MAX, LLC’s parent entity is RMCO, LLC, a Delaware limited liability company.

     RMCO, LLC’s parent entities are RE/MAX Holdings, Inc. and RIHI, Inc. RE/MAX Holdings,

     Inc. is publicly traded on the New York Stock Exchange and owns 5% or more of RMCO,

     LLC’s membership units.
Dated: July 11, 2019    Respectfully submitted,

                        /s/ Paula W. Render
                        Paula W. Render (IL Bar No. 6237954)
                        Erin L. Shencopp (IL Bar No. 6297614)
                        Eddie Hasdoo (IL Bar No. 6317518)
                        JONES DAY
                        77 West Wacker Drive, Suite 3500
                        Chicago, IL 60601-1692
                        Telephone:     (312) 782-3939
                        Facsimile:     (312) 782-8585
                        prender@jonesday.com
                        eshencopp@jonesday.com
                        ehasdoo@jonesday.com

                        Counsel for Defendant
                        RE/MAX, LLC




                       -2-
                               CERTIFICATE OF SERVICE

       I hereby certify that on July 11, 2019, I electronically filed the foregoing DEFENDANT

RE/MAX, LLC’s LOCAL RULE 3.2 NOTIFICATION AS TO AFFILIATES with the Clerk of

the Court using the CM/ECF system, which will send notice to counsel for all parties that have

appeared in this case.




                                                /s/ Eddie Hasdoo
                                                Eddie Hasdoo

                                                Counsel for Defendant
                                                RE/MAX, LLC
